              Case 7:19-cv-00039 Document 1 Filed 02/11/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )       Civil No.: 7:19-cv-00039
                                                       )
TERRY L. DIGBY, OCWEN LOAN                             )
SERVICING, LLC, SECURITY BUSINESS                      )
CAPITAL, LLC, F/K/A VENTURE                            )
FINANCE, INC., TEXAS BANK,                             )
GREENWOOD TRUST CO., and R.E. JANES                    )
GRAVEL, CO.,                                           )
                                                       )
               Defendants.                             )
                                                       )

                               UNITED STATES’ COMPLAINT

       Plaintiff, United States of America, pursuant to 26 U.S.C., Sections 7401 and 7403, at the

direction of the Attorney General of the United States, or his delegate, and at the request of the

Secretary of the Treasury, or his delegate, files this complaint against Defendant Terry L. Digby

(“Digby”), seeking: (1) a judgment against Defendant Digby in the amount of his unpaid federal

tax liabilities, and (2) enforcement of federal tax liens through foreclosure against, and sale of,

certain property located in Ector County, Texas owned by Defendant Digby.

                                 JURISDICTION AND VENUE

1.     This Court has jurisdiction over this action pursuant to 26 U.S.C. §§ 7402(a)

and 7403(c) and 28 U.S.C. §§ 1340, and 1345.

2.     Venue lies with this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because taxpayer

Terry L. Digby resides, and the real property that is the subject of this action is located, in Ector

County, Texas.



                                             Page 1 of 6
             Case 7:19-cv-00039 Document 1 Filed 02/11/19 Page 2 of 6



                                             PARTIES

3.     Plaintiff is the United States of America.

4.     Defendant Digby is the taxpayer owing taxes to the United States. He resides in Odessa,

Texas, which is within the jurisdiction of this court.

5.     Defendant Digby is the taxpayer in this action and can be served at his residence located

in Odessa, Texas.

6.     Defendant Ocwen Loan Servicing, LLC (“Ocwen”) is named as a defendant pursuant to

26 U.S.C. § 7403(b) because it may hold a mortgage lien on the real property at issue. Ocwen

may be served by serving its registered agent, Corporate Service Company dba CSC – Lawyers

Incorporating Service Company at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

7.     Defendant Security Business Capital, LLC, which was formerly known as Venture

Finance, Inc. (“Security”) is named as a defendant pursuant to 26 U.S.C. § 7403(b) because it

purportedly holds a judgment against Defendant Digby and may claim an interest in the real

property at issue. Security may be served by serving its registered agent, James C. Thomas at

600 N. Marienfeld, Suite 100, Midland, Texas 79701.

8.     Defendant Texas Bank is named as a defendant, pursuant to 26 U.S.C. § 7403(b) because

it purportedly holds a judgment against Defendant Digby and may claim an interest in the real

property at issue. Defendant Texas Bank may be served by serving its registered agent, Paul D.

Morris at 1120 US Highway 79N, Henderson, Texas 75652.

9.     Defendant Greenwood Trust Co. ("Greenwood") is named as a defendant, pursuant to 26

U.S.C. § 7403(b) because it purportedly holds a judgment against Defendant Digby and may

claim an interest in the real property at issue. Greenwood may be served by serving its registered

agent, Riecke Baumann at 1601 Westheimer, Houston, Texas 77006.



                                             Page 2 of 6
             Case 7:19-cv-00039 Document 1 Filed 02/11/19 Page 3 of 6



10.     Defendant R.E. Janes Gravel, Co. (“Gravel”) is named as a defendant, pursuant to 26

U.S.C. § 7403(b) because it purportedly holds a judgment against Defendant Digby and may

claim an interest in the real property at issue. Gravel may be served by serving its registered

agent, Kyle Gayler at 4021 84th Street, Suite 200, Lubbock, Texas 79423.

                       COUNT I (JUDGMENT FOR TAX LIABILITY)

11.     A delegate of the Secretary of the Treasury made timely assessments against Defendant

Digby for the taxes and penalties shown below, which after adjustments for statutory interest

accruals, penalty accruals, other statutory amounts, abatements, payments and credits resulted in

the following unpaid liabilities as of November 26, 2018:

 Tax       Date of           Income Tax           Penalties and        TOTAL AS OF 11/26/18
 Year     Assessment                              Interest (as of
                                                    11/26/18)
 2006 03/02/2009                 $115,216.17        $5,848.94                          $121,065.11
 2007 03/02/2009                  $24,671.16        $1,252.76                           $25,923.92
 2008 03/02/2009                  $12,217.12         $618.11                            $12,835.23
 GRAND TOTAL                                                                           $159,824.26


12.     These liabilities are based on Defendant Digby’s voluntarily filed tax returns.

13.     On January 19, 2010, Defendant Digby filed a voluntary Chapter 7 petition with the

United States Bankruptcy Court for the Western District of Texas. (Case No. 10-70024-CAG).

Defendant Digby received a discharge on May 17, 2010. Pursuant to 11 U.S.C.

§§ 523(a)(1)(A), and 507(a)(8)(A)(i), Defendant Digby’s federal tax debts for tax periods 2006

through 2008 were not discharged, and therefore the United States may still obtain a judgment of

personal liability for the underlying federal tax liabilities against him for tax years 2006, 2007,

and 2008.

14.     Despite having been given proper notice and demand for payment of the assessments

shown in paragraph 11 above, Defendant Digby has not paid the amounts due. Therefore,


                                             Page 3 of 6
             Case 7:19-cv-00039 Document 1 Filed 02/11/19 Page 4 of 6



pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that Defendant Digby is

liable and indebted to the United States for $159,824.26 as of November 26, 2018, plus

prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621

and 28 U.S.C. § 1961(c), until paid.

                        COUNT II (ENFORCEMENT OF TAX LIEN)

15.    At the time of each of the above described assessments, a federal tax lien arose pursuant

to 26 U.S.C. § 6321 and attached to all property or rights to property then owned, or thereafter

acquired, by Defendant Digby.

16.    Defendant Digby is the owner of certain real property located at Shafter Avenue, Odessa,

Texas 79761 (“the Shafter Property”), more specifically described as:

       Lot 15, Block 147, Crescent Park Addition, 19th Filing, and Addition to the City of
       Odessa, Ector County, Texas, as shown by map of plat of record in volume 10, Page
       37, Plat records of Ector County, Texas, Save and Except all oil, gas, and other
       minerals, in, on, and under said land.

17.    On information and belief Shafter Property is Defendant Digby’s homestead.

18.    The United States also recorded a Notice of Federal Tax Lien against Defendant Digby

with respect to the above described assessments in the real property records of Ector County,

Texas, on July 6, 2009. This federal tax lien attaches to the Shafter Property.

19.    Ocwen may hold a mortgage lien on the Shafter Property. Ocwen’s lien on the Shafter

Property may take priority over the United States’ federal tax liens.

20.    Defendants Security, Texas Bank, Greenwood, and Gravel may attempt to claim an

interest in the Shafter Property, but their liens do not attach to the Shafter Property because they

each hold judgment creditor liens that do not attach to homestead property. Wilcox v. Marriott,

103 S.W.3d 469, 473 (Tex.App.—San Antonio 2013, pet. denied)




                                            Page 4 of 6
              Case 7:19-cv-00039 Document 1 Filed 02/11/19 Page 5 of 6



As the tax liabilities owed by Defendant Digby remain unpaid, the United States is entitled

pursuant to 26 U.S.C. § 7403 to a judgment enforcing its federal tax liens through foreclosure of

those liens against Defendant Digby’s interest in the Shafter Property described in paragraph 16

above. Additionally, the Shafter Property should be ordered sold free and clear of any rights,

titles, liens, claims, or interests of any of the parties to this action with the proceeds of the sale

being paid first to the costs of the sale and then to the parties in the order of their priority of

interest in the property.

                                               PRAYER

        WHEREFORE, plaintiff, United States of America, requests that this Court:

        a) Enter judgment in favor of the United States and against Defendant Digby for federal

income taxes for the years 2006, 2007, and 2008, in the amount of $159,824.26, as of November

26, 2018, plus prejudgment and post judgment interest on that amount at the rates set forth in 26

U.S.C. §§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid;

        b) Determine that the United States has valid and subsisting federal tax liens that arose

with the assessments described in paragraph 11, above, and attached to all of the property and

rights to property of defendant Digby, including his interest in the real property described in

paragraph 16above;

        c) Determine the priority of the interests of the parties in the real property described in

paragraph 16 above;

        d) Order that the United States’ federal tax liens be foreclosed upon the real property

described in paragraph 16 above, that the property be sold free and clear of any rights, titles,

liens, claims, or interests of any of the parties to this action, and that the net proceeds of the sale

be distributed to the parties in the order of their priority of interest in the property;



                                              Page 5 of 6
             Case 7:19-cv-00039 Document 1 Filed 02/11/19 Page 6 of 6



        e) Order that, if the amounts distributed to the United States from the net proceeds of the

sale of the real property described in paragraph 16 above are insufficient to satisfy fully the

above-described tax liabilities, the United States have judgment for the deficiency against

Defendant Digby; and

        f) Award the United States such other and further relief as this Court deems just and

proper, including its costs incurred in this action and for any surcharge authorized by 28 U.S.C. §

3011.

                                                    JOHN F. BASH
                                                    United States Attorney

                                                    /s/ Moha P. Yepuri
                                                    MOHA P. YEPURI
                                                    Texas State Bar No. 24046651
                                                    Department of Justice, Tax Division
                                                    717 N. Harwood, Suite 400
                                                    Dallas, Texas 75201
                                                    (214) 880-9767
                                                    (214) 880-9741 (FAX)
                                                    Moha.P.Yepuri@usdoj.gov

                                                    ATTORNEYS FOR THE UNITED STATES




                                            Page 6 of 6
JS 44 (Rev. 12/12)
                                         Case 7:19-cv-00039 Document 1-1 Filed 02/11/19 Page 1 of 2
                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America,                                                                                    Terry L. Digby, et al.,

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Ector County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Moha P. Yepuri, US Department of Justice, Tax Division
717 N. Harwood St., Suite 400
Dallas, Texas 75201           (214) 880-9767

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          26 U.S.C. §§ 7401 and 7403
VI. CAUSE OF ACTION Brief description of cause:
                                          The United States is seeking to reduce tax assessments to judgment and to foreclose federal tax liens.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                          159,824.26                                  JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 12/12)      Case 7:19-cv-00039 Document 1-1 Filed 02/11/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
